DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on July 17, 2019 in which claims 1-18 are presented for further examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9361349 and US 10552449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Storage constrained synchronization of shared content items.  The closest prior arts Anand et al (US 2008/0256314), is directed to controlled anticipation in creating a shadow copy, where the shadow copies are a complete copy for back up and Kaplan et al (US 2008/0028169), is directed to extending non-volatile storage at a computer system, where also discloses the shadow copies being copies or updated copies which could be different but include most of the data. However, Anand and Kaplan either singularly or in combination, fail to anticipate or render obvious the recited A computer-implemented method of synchronizing content items, the method comprising: storing, by a client device, a shadow item representing a content item stored on a separate host device that is remote to the client device, without content data of the content item being stored on the client device; determining from metadata associated with the shadow item that a size of the represented content item exceeds a remaining amount of storage allocated on the client device; selecting one or more content items from a plurality of content items already stored on the host device and not marked to remain resident on the client device, where the total size of the selected content items is greater than or equal to the size of the represented content item; replacing each selected content item on the client device with a shadow item representing the selected content item but not including content data of the selected content item; retrieving the represented content item from the host device; and replacing the shadow item representing the represented content item with the represented content item.”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kottomtharayil; Rajiv et al (US 20140181443) relates to ARCHIVING USING DATA OBTAINED DURING BACKUP OF PRIMARY STORAGE, specifically by A data storage system according to certain embodiments, during a single scanning session, scans one or more information stores of primary storage and analyzes the metadata associated with files located in the one or more information stores of primary storage to identify multiple, secondary copy operations that can be performed on the files..
Sivasubramanian; Swaminathan (US 8335765) relates to Provisioning and managing replicated data instances, specifically provisioning can utilize a primary-secondary replication approach, with each of the primary and secondary replicas being provisioned in or across one or more separate data zones, separate geographic locations, etc. The database replicas can run on separate data instances, each attached to dedicated block storage volumes that are not shared across the replicas.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162